DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (US20160049469, hereinafter Yoshikawa) in view of Reichel et al. (US20070127140, hereinafter Reichel).
Regarding claim 1, Yoshikawa discloses a layered body (Figs. 1 and 3) comprising: a ceramic substrate (1) formed of polycrystalline ceramic and having a supporting main surface; and a piezoelectric substrate formed of a piezoelectric material (LN, LT, paragraph 55) and having a bonding main surface (3b) in contact with the supporting main surface (1b)of the ceramic substrate.
Yoshikawa discloses the grain size of the polycrystalline ceramic is 100 m or less, but Yoshikawa is silent regarding the size of the grain range between 15-40m and the standard deviation of the grain sizes is less than 1.5 times the mean. 
Reichel discloses the grain sizes of a polycrystalline ceramic substrate between 10-30m and the standard deviation less than 50%. (paragraphs 71-73). It is the Examiner's position that it would have been obvious matter of design choice to provide a polycrystalline substrate having grain sizes between 15-40m with a standard deviation of the grain sizes being less than 1.5 times as necessitated by the specific requirements of the particular application. Therefore, it would have been obvious to one having ordinary skill in the art to form the substrate having specific characteristics such as grain size and standard deviation as disclosed by Reichel and as necessitated by the specific requirements of the particular application.  
Regarding claim 2, the combination of Yoshikawa and Reichel fails to disclose the residual stress at the supporting main surface being -300MPa or more and 300MPa or less. However, this is not considered a structural limitation and therefore given little patentable weight. 
Regarding claim 3 the ceramic substrate includes alumina, SiC, AlN, cordierite (paragraph 34).
Regarding claim 4, Yoshikawa fails to disclose the use of spinel to form the substrate. However, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to use spinel to form the substrate since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Selection from among known, suitable materials has long been held to be within the skill expected of the routineer and therefore obvious to one of ordinary skill in the art since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is the Examiner's position that the general characteristics, advantages and disadvantages of specific materials, such as spinel, AlN, SiC, alumina and/or cordierite to form the substrate of a piezoelectric element are well known, so that the choice of anyone of them as a substitute for any one of the others to obtain the known or naturally expected advantages of the chosen material presents in general a case of good judgment instead of a case of invention.
Regarding claim 5, the residual stress is not a structural limitation and therefore given little patentable weight. As explained above, the use of spinel would have been an obvious matter of design choice.
Regarding claim 6, Yoshikawa is silent regarding the bonding of the substrate through  Van der Waals force. However, considering the substrate and the piezoelectric layer are bonded directly onto each other (Fig. 3), similar to Fig. 1 of the instant application, it is the examiner’s position that Van der Waals force must be present at the bonding faces of the layers.
Regarding claim 7, the piezoelectric layer is made of lithium tantalite or lithium niobate (paragraph 55). 
Regarding claim 8, Figs. 1 and 3 show IDT electrodes formed on the piezoelectric substrate. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837